Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Argument
1.             Applicant's arguments filed 05/10/21 have been fully considered but they are moot due to the amended claim language met by the new reference Lee replacing Masumori. The arguments pertain to the amended claim language for which an updated search has found 4 more references added on PTO-892, among which the closest reference to amendments is by Lee which replaces the previous main reference Masumori. The applicant provided IDS / search report also has identified the same reference Lee. 
                 The arguments are moot due to the amended claim language met by the new reference Lee replacing Masumori; but the examiner notes for the record that Masumori may be used in the future; thus, responding to the argument on page 10, in which the applicant argues that in Masumori “The error detection is only for an audio signal or a video signal is different from the error detection of an HDMI communication channel and an error value of a TMDS channel of the HDMI communication channel”.                       The examiner respectfully disagrees because as illustrated in Masumori  Fig 4 flow chart, in step S42 and S52 “TMDS signal received on HDMI cable, and in step S53 “the in Fig 5.
                 The claim objections are withdrawn due to the corrections in the claim language,

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1 – 5, 7 – 11, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., hereinafter Lee (US 20170006336 A1).

           Regarding claim 1, Lee discloses “An operating method of a display device configured to receive contents through a high-definition multimedia interface (HDMI) communication from an image providing apparatus, the operating method comprising: 
         {Fig 1, source device 1010 “an image providing apparatus”, a sink device 1020 (display), and a HDMI cable communicator interface as cited in para [0033]} 
             performing the HDMI communication with the image providing apparatus;         detecting an error of an HDMI communication channel, is met by para [0092 – 93].

calculating para [0092 – 93] an error value of a TMDS channel of the HDMI communication channel [0094 – 95] by using a predefined channel performance measurement algorithm based on the error of the HDMI communication channel being detected;      {para [0094 – 95] as disclosed in para [0094] for the "predefined algorithm" as cited [a CED value can represent an error counter bit value for each channel.  Therefore, the sink device can determine whether the error counter bit value exceeds a predetermined threshold for each of the channel 0 to 2.]}    

              based on determining that the error value of the TMDS channel is greater than or equal to a preset threshold value, determining a display format (resolution) in extended display identification data (EDID) to display contents according to TMDS channel performance;   {para [0092 – 95], and EDID met by Fig 9, para [0009, 106]}}.

              Transmitting {para [0106, Fig 9} information regarding the determined display format in EDID to the image providing apparatus; and 
                 receiving {para [0106, Fig 9} the contents according to the determined display format from the image providing apparatus and displaying the received content. 

               Regarding claim 2, Lee further discloses “The operating method of claim 1, further comprising: comparing the calculated error value of the TMDS channel with the preset threshold value”,   The limitation “comparing" is met by Fig 8, step S8040 as cited in para [0094 - 95]. 

               Regarding claim 3, Lee further discloses “The operating method of claim 1, further comprising: changing a screen resolution based on the determined EDID”,            as already was noted in claim 1 by para [0009, 106] and additionally Fig 9, step S9010 discloses "Read EDID" and steps S9070, S9080 discloses "changed resolution".

               Regarding claim 4, Lee further discloses “The operating method of claim 1, further comprising outputting an interface for notifying a user about the error of the HDMI communication channel",  is met by para [0096-97] as further detailed in para [0107] for Fig 8 flow chart, S8080 which discloses as cited [provide a related UI (user interface")] about the HDMI channel error on TMDA channel 0 - 2 at step S8040.

               Regarding claim 5, Lee further discloses “The operating method of claim 1, further comprising: comparing the calculated error value of the TMDS channel with the preset threshold value; {Fig 8, step S8040 as cited in para [0094 - 95]}, and maintaining the EDID based on the error value being less than the preset threshold value”,  is met by para [0106].

                 Regarding claims 7 - 11, these claims implement the apparatus for which its hardware met by {The hardware shown in para [0033] Fig 1, source device 1010, a sink device 1020 (display), and a HDMI cable communicator cable interface}, and for which the method that details its process was noted in claims 1 – 5, and is rejected under the same rationale.

                  Regarding claim 13, “A non-transitory computer-readable recording medium having recorded thereon a program for executing the method of claim 1 on a computer”, and is rejected under the same rationale.



Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 6, 12, are rejected under 35 U.S.C. 103 as being un-patentable over Lee et al., hereinafter Lee (US 20170006336 A1).in view of Hong et al., hereinafter Hong (US 20140016684 A1).

               Regarding claim 6, Lee disclosed “The operating method of claim 1, wherein the predefined channel performance measurement algorithm comprises an algorithm that calculates the error value” as noted in claim 1,
                 Lee does not explicitly disclose “comprises an algorithm that calculates the error value while changing an EQ value”, but 
                Hong in a similar field of endeavor teaches “comprises an algorithm that calculates the error value while changing an EQ value” as cited in para [0011] According to an aspect of an exemplary embodiment, there is provided a method for adjusting a high definition multimedia interface (HDMI) signal of an HDMI signal setting an equalizer gain for an HDMI signal, receiving an HDMI signal which is adjusted according to signal adjustment information set by an HDMI signal transmitting apparatus from the HDMI signal transmitting apparatus, signal-processing the received HDMI signal according to the set equalizer gain, detecting an error rate of the signal-processed HDMI signal, and transmitting signal adjustment information plurality of the signal-processed HDMI signals corresponding to a plurality of different combinations of the equalizer gain and the signal adjustment information to the HDMI signal transmitting apparatus.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee as taught in Hong to provide “comprises an algorithm that calculates the error value while changing an EQ value”, for the purpose that,  an equalizer gain or a pre-emphasis gain is adjusted to be consistent with a characteristic of hardware at the releasing stage of a transmitting end which generates and transmits an HDMI signal (for example, a DVD player or a step-top box), and to further be consistent with a characteristic of hardware at a receiving end which receives and reproduces the HDMI signal (for example, a TV).  However, since the problems of noise and signal leakage become more serious according to a connection state of the HDMI cable, it is necessary to adjust the HDMI signal considering a setting environment of an HDMI apparatus as Hong para [0007] teaches

	
                 Regarding claim 12, this claim implements the apparatus for which its hardware met by {the hardware shown in para [0033] Fig 1, source device 1010, a sink device 1020 (display), and a HDMI cable communicator cable interface}, and for the method that details its process was noted in claim 6, and is rejected under the same rationale.

Conclusion
        Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 06/09/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



              Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN N HAIEM whose telephone number is (571)270-1048.  The examiner can normally be reached on Mon - Thurs 7:45 - 6:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422